DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Makoto (WO 2010029993 A1).
In re claims 1 and 9, with reference to Figure 1, Makoto discloses a cultivar growing system comprising: a plurality of chambers (10, 11), each chamber comprising a floor, walls and a ceiling; supports (30) for a plurality of cultivars; sensors that monitor light, temperature, humidity, carbon dioxide and nutrients in the chamber [0039]; lighting elements that supply light from the direction of the ceiling of the chamber [0056]; an air supply that supplies air from the direction of the floor of the chamber [0057]; a nutrient supply that provides nutrients and water to the cultivars ( Figure 4, A); one or more control systems (Figure 3) for controlling the lighting elements, air supply and nutrient supply, wherein the one or more control systems incorporates information from the sensors and a predetermined growth recipe; wherein the one or more control systems for a first chamber of the plurality of the chambers controls based on a first predetermined growth recipe and the one or more control systems for a second chamber of the plurality of the chambers controls based on a second predetermined growth recipe [0065]. Given the structure, the claimed method steps would be inherently performed.
In re claims 3 and 11, with reference to [0065], Makoto discloses the cultivar of the second chamber has a different expected harvest date than the first chamber. Given the structure, the claimed method steps would be inherently performed.
In re claims 4 and 12, with reference to [0056] and [0085], Makoto discloses the lighting elements comprise LEDs, wherein an intensity and a spectrum of the LEDs is controlled by the one or more control systems.
In re claims 5 and 6, with reference to [0057-0058] and Figure 8, Makoto discloses the an air supply comprises an air conditioning of the air comprising heating or cooling the air; and adding or removing humidity from the air, and the air supply further comprises a diffuser which distributes air within the chamber by directing air upward from the direction of the floor of the chamber.
Allowable Subject Matter
Claims 2, 7-8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/Primary Examiner, Art Unit 3644